Exhibit 99.h(2)(i) SMITH BARNEY INC. MUTUAL FUND DEALER AGREEMENT To the Undersigned Distributor: Ladies and Gentlemen: We understand that you are principal distributor of shares of certain mutual funds (“Funds”) registered with the Securities and Exchange Commission under the Investment Company Act of 1940 (“1940 Act”). You desire that Smith Barney Inc. (“Smith Barney”) act as a dealer with respect to the sale of Shares to its customers. In consideration of the mutual covenants stated below, you and Smith Barney agree as follows: 1. Purchase of Shares at Public Offering Price . Smith Barney will use such efforts to sell Shares as it in its sole discretion determines, and will not be required to sell any specified or minimum number of Shares of any Fund. Sales of Shares through Smith Barney will be at the public offering price of such Shares (the net asset value of the Shares plus any applicable sales charge), as determined in accordance with the then effective prospectus(es) and statement(s)of additional information used in connection with the offer and sale of the Shares (collectively, the “Prospectus”). The public offering price will reflect scheduled variations in or the elimination of sales charges on sales of Shares either generally to the public or in connection with special purchase plans, as described in the Prospectus. Smith Barney agrees to apply any scheduled variation in or waivers of sales charges uniformly to all customers meeting the qualifications therefor as specified in the Prospectus. 2. Rights of Accumulation and Letters of Intent . With respect to Funds sold with an initial sales charge, Smith Barney’s Customers will be entitled to reduced sales charges on purchases made under any letter of intent or right of accumulation described in the Prospectus. In such case, the concession from the public offering price retained by Smith Barney will be based upon such reduced sales charge; however, if a Smith Barney Customer fails to fulfill a letter of intent, thereafter you will pay Smith Barney the amount required to reflect the appropriate concession based on the actual purchases made by the customer. When placing wire trades, Smith Barney agrees to advise you of any letter of intent executed by its customer or any available right of accumulation. 3. Exchanges and Redemptions . Exchanges of Shares between Funds and redemptions of Shares by a Fund or repurchases of Shares by you will be effected in the manner and upon the terms described in the Prospectus. Exchanges will be subject to such restrictions and charges as are provided for in the Prospectus. Redemptions and repurchases will be subject to any applicable contingent deferred sales charges, redemption fees or other charges as are provided for in the Prospectus. Any order placed by Smith Barney for the repurchase or redemption of Shares is subject to the timely receipt by you or the pertinent Fund’s transfer agent of all required documents in good order. 4. Handling and Receipt of Orders . The handling and settlement of purchase, exchange and redemption orders will be subject to the provisions of the Prospectus and such further procedures you and Smith Barney determine to be appropriate from time-to-time, consistent with this Agreement. Orders which Smith Barney receives prior to the close of business as defined in the Prospectus and placed with you within the time frame set forth in or consistent with the Prospectus shall be executed at the public offering price next computed after they are received by Smith Barney. You will provide such assistance to Smith Barney in processing orders as Smith Barney reasonably requests. Smith Barney will be responsible for the accuracy, timeliness and completeness of purchase, redemption or exchange orders it transmits to you by wire or telephone. All orders shall be subject to your confirmation. 1 5. Shareholder Servicing . If you and Smith Barney agree, on an ongoing basis Smith Barney will provide shareholder servicing to its customers who maintain investments in Shares. In so doing, Smith Barney and its employees and representatives may provide the following services, among others: answer customer inquiries regarding the Funds and customer investments therein; assist customers in changing dividend options; answer questions about special investment and withdrawal plans, and assist customers in enrolling in such plans; distribute reports and materials relating to the Funds to customers; assist in the establishment and maintenance of accurate customer accounts and records, including assisting in processing changes in addresses and other customer information; and assist in processing purchase, exchange and redemption orders. 6. Compensation and Expenses. A.With respect to Shares which are sold with an initial sales charge, Smith Barney will retain such concessions from the public offering price as are specified in the Prospectus. With respect to Shares which are not sold with an initial sales charge, you will pay commissions to Smith Barney at such rates as you and Smith Barney may determine from time-to-time, consistent with this Agreement. Consistent with the Prospectus and applicable law and regulation, from time-to-time you and Smith Barney may determine that Smith Barney will retain the full amount of initial sales charges and/or that you will pay Smith Barney additional compensation in connection with Smith Barney’s sales ofshares. B.If Smith Barney provides shareholder services pursuant to Paragraph 5 of this Agreement, you will pay Smith Barney ongoing service fees at such rates as you and Smith Barney may determine from time-to-time. Such payments shall be consistent with applicable law and regulation and this Agreement. Your obligation to make payments to Smith Barney under this Subparagraph 6B shall survive any termination of this Agreement, and shall continue so long as Smith Barney provides shareholder services described in Paragraph 5 of this Agreement to its customers who hold Shares. C. You will pay Smith Barney ongoing trail commission compensation with respect to holdings by Smith Barney of Shares of Funds with respect to which you pay such compensation generally to dealers, at such rates as you and Smith Barney may determine from time-to-time. Payments under this Subparagraph 6C may be in addition to the payment of service fees as described in Subparagraph 6B of this Agreement, and are subject to applicable law and regulation and this Agreement.
